                 Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 1 of 14 PageID #: 63




                                                        EXHIBIT D
                                                 Preliminary Claim Chart


    Patent 8,390,206                                                  LS21-801-70
         Claim 1
1. A variable-effect   The LS21-801-70 described as “70 Bulb Dual Color LED Light String Starter Set - 9 Function”
lighting system        (“Accused Instrumentality”) is a variable-effect lighting system (e.g., 9 different light effects).
comprising:




                       https://www.houzz.com/products/70-bulb-dual-color-led-light-string-starter-set-9-function-prvw-
                       vr~61388728
                  Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 2 of 14 PageID #: 64




   Patent 8,390,206                                                         LS21-801-70
       Claim 1




a lamp assembly             The Accused Instrumentality comprises a lamp assembly comprising a plurality of multi-coloured lamps
comprising a plurality of   (e.g., there are ten sets of a warm white LEDs paired with a colored LEDs) in series with an AC voltage
multi-coloured lamps in     source (e.g., the tensets of LEDs are in series to a 120V ~ 60Hz, 0.16A AC power source via an AC to
series with an AC           DC converter) and in series with each other (e.g. the ten sets of LED pairs are all in series with each other).
voltage source and in
series with each other,




2|Page
                Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 3 of 14 PageID #: 65




   Patent 8,390,206                                               LS21-801-70
       Claim 1




                      https://www.houzz.com/products/70-bulb-dual-color-led-light-string-starter-set-9-function-prvw-
                      vr~61388728




3|Page
                Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 4 of 14 PageID #: 66




   Patent 8,390,206                                        LS21-801-70
       Claim 1




4|Page
                Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 5 of 14 PageID #: 67




   Patent 8,390,206                                                LS21-801-70
       Claim 1




                      As disclosed below Accused Instrumentality has 10 series connected sections of bicolor LEDs in parallel.




5|Page
                 Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 6 of 14 PageID #: 68




   Patent 8,390,206                                               LS21-801-70
       Claim 1




the voltage source     The Accused Instrumentality comprises a voltage source having a frequency (e.g., and AC power source
having a frequency,    with a 60 Hz frequency).




6|Page
                  Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 7 of 14 PageID #: 69




   Patent 8,390,206                                                     LS21-801-70
       Claim 1




each said multi-coloured   Each of the multi-coloured lamps (e.g. bicolor LEDs) utilized by the Accused Instrumentality comprises a
lamp comprising a first    first illuminating element for producing a first colour (e.g., a warm white color) of light, and a second
illuminating element for   illuminating element for producing a second colour of light (e.g., any color other than the cool white).
producing a first colour
of light, and a second     The bicolor LEDs have two back to back connected LEDs such that when positive voltage is applied to
illuminating element for   the terminals of LED then one LED illuminates and when negative voltage is applied to the terminals of
producing a second         LED then another LED illuminates.
colour of light




7|Page
                 Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 8 of 14 PageID #: 70




   Patent 8,390,206                                                LS21-801-70
       Claim 1




a lamp controller      The Accused Instrumentality comprises a lamp controller (e.g., a 8-pin controller chip and an H Bridge
coupled to the lamp    consisting of 4 transitors) coupled to the lamp assembly.
assembly




8|Page
                Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 9 of 14 PageID #: 71




   Patent 8,390,206                                        LS21-801-70
       Claim 1




9|Page
               Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 10 of 14 PageID #: 72




10 | P a g e
                   Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 11 of 14 PageID #: 73




     Patent 8,390,206                                                     LS21-801-70
         Claim 1




 for controlling a current   On information and belief, the direction of current flow through the lamp assembly is controlled by the
 draw of each said           8-pin controller and the H-bridge comprising transistors Q1, Q2, Q3, and Q4. On information and belief,

11 | P a g e
                   Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 12 of 14 PageID #: 74




     Patent 8,390,206                                                     LS21-801-70
         Claim 1
 illuminating element,      the current through the H-bridge is keyed to the voltage frequency, so that current through the H-bridge
 the controller being       flows in a first direction during a first voltage phase, and in the second direction during the second
 configured to adjust the   voltage phase. Current flowing in one direction causes a first color to illuminate and current flowing in
 current draw in            the opposite direction causes a second color to illuminate. When current is supplied to lamp assembly,
 accordance with the        the lamp assembly draws the current in accordance with the voltage frequency.
 voltage frequency.




12 | P a g e
               Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 13 of 14 PageID #: 75




13 | P a g e
                  Case 1:20-cv-00287-LPS Document 1-4 Filed 02/26/20 Page 14 of 14 PageID #: 76




     Patent 8,390,206                                        LS21-801-70
         Claim 1




14 | P a g e
